                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )       CASE NUMBER:           1:06 CR 14
                                              )                              1:06 CR 69
SCHAKIA YATES                                 )
                                              )
                                              )


                                    OPINION AND ORDER

       Defendant, Schakia Yates, a former federal prisoner in both the above-referenced cases, is

now serving a consecutive state sentence. On August 1, 2019, Yates filed a letter in each of her

cases seeking relief under the good time credit provisions of the First Step Act of 2018, codified

in 18 U.S.C. §3624(a)(1). [06-CR-14, DE 108; 06-CR-69, DE 34]. On October 25, 2019, the

undersigned entered an Opinion and Order denying Yates request and indicated that Yates’ release

from imprisonment mooted any request to have her good time credit recalculated or applied to her

state sentence.

       Presently before the Court is Yates’s Motion to Amend Abstract to Reflect Erroneous

Credit Time Calculation (DE 115). In that Motion, once again, she requests a recalculation of the

federal good time credit she received so as to apply it against the consecutive state sentence she

received. Again, the Court reiterates why her Motion cannot be granted:

       Yates was no longer serving a federal term of imprisonment on July 19, 2019, the
       effective date of the good time credit provisions. Her term of imprisonment ended
       on February 26, 2016, and it was on this date, pursuant to §3624(b)(1) that she was
       vested in the good time credits to which she was then entitled pursuant to the Bureau
       of Prisons calculations. Simply put, the additional good time credits she now seeks
       did not exist until the effective date of the amendment which was over 3 years after
       Yates’s imprisonment ended. There is nothing in the language of §3624 which
       suggests that the retroactivity intended by the First Step Act applies to every person
       who has served a federal term of imprisonment for an offense committed after
       November 1, 1987. Rather, the language is clear that it applies only to prisoners

                                                  1
       currently serving a term of imprisonment on the effective date of the amendment.
       Accordingly, Yates request for application of the amended good time credit
       provisions is rendered MOOT by her release from federal imprisonment.



Opinion and Order, Cause No. 06-CR-014, DE 114.             Simply put, there was no erroneous

calculation of Yates’s good time credits as of the date she was vested with those credits, i.e., her

date of release in 2016. The First Step Act does not alter this calculation. Accordingly, Yates’s

motion is DENIED.

SO ORDERED. This 28th day of January, 2020.




                                                                                 s/ William C. Lee
                                                                       United States District Court




                                                 2
